Citation Nr: 1423656	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  09-35 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a low back disability.  

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for diabetes mellitus (DM) II.

7.  Entitlement to service connection for complications from DM II.

8.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, mood disorder, and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1975 to November 1978, with subsequent Reserves and National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in September 2012, when it was remanded for additional development.  With respect to the matters decided herein, a review of the record shows substantial compliance with all remand instructions: additional records were requested, VA examinations were conducted, and the Veteran was offered the opportunity to respond.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 12 Vet. App. 141, 146-47 (1999).

In September 2012, the Board referred the matter of a claim for a total rating based on individual unemployability.  It appears that no action has been taken on this matter.  Accordingly, it is again referred to the AOJ for appropriate action.  Additionally, the issue of entitlement to service connection for hepatitis C has been raised by the record and has not been adjudicated by the AOJ; this matter is also referred to the AOJ for appropriate action.  

The issue of service connection for an acquired psychiatric disability, to include PTSD, depression, mood disorder, and anxiety disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have hepatitis B.

2.  A chronic right ankle disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is a chronic right ankle disability otherwise causally related to service.

3.  A chronic left ankle disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is a chronic left ankle disability otherwise causally related to service.

4.  A chronic low back disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is a chronic low back disability otherwise causally related to service.

5.  Hypertension was not manifested during the Veteran's active duty service or for many years thereafter, nor is a chronic low back disability otherwise causally related to service.

6.  DM II was not manifested during the Veteran's active duty service or for many years thereafter, nor is a chronic low back disability otherwise causally related to service.

7.  Complications of DM II were not manifested during the Veteran's active duty service or for many years thereafter, nor are they otherwise causally related to service, to include as secondary to a service-connected disability.

CONCLUSIONS OF LAW

1.  Hepatitis B was not incurred in, caused by, or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).

2.  A chronic right ankle disability was not incurred in, caused by, or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

3.  A chronic left ankle disability was not incurred in, caused by, or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

4.  A chronic low back disability was not incurred in, caused by, or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

5.  Hypertension was not incurred in, caused by, or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

6.  DM II was not incurred in or caused by the Veteran's active duty service, nor may it be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

7.  Complications of DM II were not incurred in, caused by, or aggravated by his military service, nor are they proximately due to, or the result of being aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, what information and evidence VA will obtain, and what information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with proper notice by letters dated in January and June 2007.  These notices complied with the specificity requirements of Dingess, identifying the five elements of a service connection claim, and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The letters also provided notice as to the requirements to establish secondary service connection.  A Risk Factors for Hepatitis questionnaire was sent in June 2007.  The Veteran denied any herbicide exposure.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The RO obtained the Veteran's service treatment records (STRs) and pertinent postservice VA treatment records.  In February 2013, following the September 2012 Board remand, VA requested that the Veteran submit a release for additional private treatment records; however, he did not provide a release and those records are not available for review.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a "one way street").  As the Veteran has not cooperated with the association of additional records, the Board finds that further remand for such is futile.  

The record contains records of medical treatment received at Fayetteville VA Medical Center (VAMC) from April 1995 to the present.  The Veteran asserted that he began receiving treatment at Fayetteville VAMC in 1979 and requested that records prior to April 1995 be obtained.  VA requested additional records, but the facility responded that it had sent all available records.  Neither the Veteran, nor his representative, has identified any other pertinent records for the RO to obtain on his behalf.  Additionally, in July 2013, he signed a requested for expedited processing of his appeal before the Board, confirming that he had no additional evidence to submit.

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  As will be discussed in greater detail below, the Veteran was afforded adequate VA hepatitis B and low back examinations in May 2013 and an adequate VA right ankle examination in November 2007.  The reports are adequate for rating purposes; they reflect familiarity with the record, to include the submitted treatise evidence, and provide substantiated rationales sufficient to allow the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

With respect to the claims for left ankle disability, hypertension, DM II, and complications of DM II, the Board finds that VA medical examinations (with nexus opinions) are not required in order to make a final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), states that, in disability compensation (service connection) claims, VA must provide a medical examination [or a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The Board finds that the standards set forth in McLendon are not met with regard to the claims for a left ankle disability, hypertension, DM II, and complications of DM II.  As discussed in more detail below, the Board finds that the Veteran's testimony regarding the onset and continuity of his left ankle symptoms is not credible; there, there is no other indication that any current left ankle symptoms are associated with his service.  With respect to the claims for hypertension and DM II (including secondary complications), there is no evidence, to include the Veteran's own testimony, that such disabilities manifested in, or are otherwise related to, active service.  Consequently, VA nexus opinions are not necessary to adjudicate the claims for a left ankle disability, hypertension, DM II, or complications of DM II.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters and that no further development of the evidentiary record is necessary.  VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claims at this time.

Analysis

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  "Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  38 C.F.R. § 3.159.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed the Veteran's paper and electronic claims file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a chronic disability during service, a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, hypertension, and DM, are presumed to have been incurred in service if manifest to a compensable degree within a specified timeframe following discharge from service (1 year for arthritis, hypertension, and DM).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  DM II may also be presumed to have been incurred in service for Veterans with documented exposure to herbicides.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In his November 2006 initial claim, the Veteran stated that he injured his back unloading heavy boxes while stationed in Germany and now has arthritis.  He also asserted that he injured both ankles while stationed in Germany.  He stated that he was told by his treating physician that he contracted hepatitis B while in Germany.  He requested service connection for hypertension, but did not indicate when that disability began.  In June 2007, he submitted a claim for service connection for DM II and complications secondary to that diagnosis, to include visual, neurological, cardiovascular, and renal conditions.  He did not indicate that DM II began in service, and he denied service in Vietnam or exposure to herbicides.  (See November 2006 claim.)

The Veteran did not report any disabilities on entry to service, and no abnormalities were noted on physical examination.  In June 1978, he sought treatment for right ankle pain.  It was noted to be within normal limits and healing well.  He did not report additional pain when he sought treatment for another condition later that month.  He was treated for numerous other issues during service, none of which relate to the disabilities on appeal.  See, e.g., May 1978 STR documenting continuing stomach pains; February 1978 STR documenting "smoker's cough"; September 1977 STR documenting treating for plantar warts; and a March 1977 finger laceration due to a human bite.)  He was clinically evaluated as normal on separation and reported that he was in fair condition.  His blood pressure reading at that time was 110 systolic over 74 diastolic.

In April 1995 VA emergency room (ER) treatment records, the Veteran complained of back pain persisting since a December 1994 back injury.  Elevated blood pressure was noted.  A May 1995 VA treatment record notes a history of back medication.  

March 1997 VA ER treatment records note treatment for left ankle pain caused by the trauma of falling in a hole on the morning of March 2, 1997.  His left ankle was swollen, with some tenderness.  X-rays were taken.  No fracture was seen, but the fibula seemed displaced medially.  The impression was of a severe left ankle ligament sprain and he was prescribed an air cast.  

A June 2003 VA ER treatment record notes a prior medical history of a January 2002 (unspecified) ankle sprain.  The Veteran denied spinal pain.  In an August 2003 VA ER treatment record, his blood pressure was noted to be elevated and he denied any prior medical history.  In a September 2003 first VA primary care appointment, the Veteran reported a nine-year history of chronic low back pain/arthritis.  He denied a prior history of diabetes.  High blood pressure was noted.  In September 2005, he sought treatment in the ER for head/ neck/arm pain, coughing/sneezing, and a low grade fever.  He reported a prior medical history of (unspecified) ankle sprain.  

The Veteran again sought to establish VA primary care in February 2006.  He reported no significant medical history except for hemorrhoids and endorsed (unspecified) leg pain.  At that time, the assessment included arthralgia.  His hepatitis C screening was positive.  In March 2006, the Veteran was formally diagnosed with hepatitis C.  In a pre-operative history taken two days later, he reported low back stiffness/pain/arthritis and denied any other relevant physiological issues.

In July 2006, he was prescribed medicine to treat high blood pressure.  In September 2006, he tested negative for hepatitis B and began a series of vaccinations against it.  In a pre-operative history taken that month, he reported hypertension, but denied any musculoskeletal problems.  In a preoperative history taken in November 2006, he again reported hypertension and endorsed stiffness and arthritis in his back and ankles.  

In January 2007, he reported his pain level as 0 out of 10.  In February 2007, he reported intermittent low back and bilateral ankle pain.  There was mild tenderness in the lower lumbar area, but no tenderness in the ankles.  There was no swelling in either area.  X-rays of the back and ankles were ordered.  In March 2007, the Veteran was diagnosed with degenerative joint disease in his lumbar spine and a small heel spur on his left ankle; no right ankle disability was noted.  In June 2007, the Veteran was diagnosed with DM II and prescribed insulin.  

On VA joints examination in November 2007, the Veteran reported onset of intermittent (3-4 times per year) right ankle pain and discomfort beginning with a right ankle strain in 1978 (during active service) and continuing thereafter.  He reported no history of ankle joint trauma.  On range of motion testing, the VA examiner observed some limitation of plantar flexion (without pain on motion), but noted that, on comparison, the left ankle showed the same range of motion without any history of discomfort or injury and without pain on movement.  The examiner considered the bilateral ankle x-rays taken in February 2007 showing no abnormalities other than a small heel spur on the left ankle.  The examiner diagnosed chronic right ankle strain and opined that the current right ankle disability was not related to the sprain noted in service, as there was no record of complaints of or treatment for ankle complaints until 2007.  

Subsequent VA treatment records reflect continued complaints of, and treatment for, DM II, hypertension, bilateral ankle pain and back pain.  

The Veteran received additional VA examinations in May 2013.  In each case, the Veteran was examined and his claims file and medical records reviewed.  

With respect to the Veteran's back, the VA examiner noted a February 2007 diagnosis of arthritis of the lower back.  The Veteran reported that he could not remember when it started, but that his back "just started hurting"; no specific trauma was identified.  X-rays taken that month showed moderate upper thoracic spondylosis and degenerative disc disease at L5-S1.  The examiner noted twice that the range of motion testing results (showing significant limitations) was not consistent with the Veteran's observed behavior (was able to sit down at a 90 degree angle without difficulty) and questioned the accuracy of the test results.  The examiner opined that the Veteran's low back arthritis was not caused by or the result of his active service because the medical records reflect that the Veteran initially reported that his back was injured in 1994 (over 15 years following separation from service) and no documented injuries or treatment were noted prior.  

With respect to hepatitis B, the VA examiner noted that the Veteran was actually diagnosed with hepatitis C (in February 2006).  The examiner noted the Veteran's history of drug abuse and noted that he appeared evasive and did not remember times, dates, or events very well.  No opinion was provided regarding hepatitis B, as the Veteran was not diagnosed with that disability. 

Hepatitis B 

In any claim seeking service connection, the threshold question that must be addressed is whether the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought.  

The record clearly demonstrates that the Veteran has not been diagnosed with Hepatitis B.  The Board acknowledges the Veteran's statement, in his November 2006 claim, that he was told by his doctor that he contracted Hepatitis B in service.  While he is competent to report a contemporaneous medical diagnosis, medical testing indicates that the Veteran actually has hepatitis C and not hepatitis B.  (See September 2006 VA treatment record.)  Thus, the Veteran does not have a current hepatitis B disability and service connection is not warranted.  [The issue of service connection for hepatitis C was referred to the AOJ in the introduction to this decision.]  

Right Ankle Disability

The Veteran's STRs show treatment for an episode of right ankle pain in June 1978.  There were no additional complaints of right ankle pain in service, and he was clinically evaluated as normal on service separation.  Right ankle pain was not noted again until November 2006.  (The June 2003 VA ER treatment record noting a January 2002 ankle sprain does not indicate which ankle was injured.)  In fact, in March and September 2006 pre-operative medical histories he denied any musculoskeletal problems other than back pain.  

The November 2007 VA examiner noted the normal x-ray findings and diagnosed the Veteran with chronic right ankle strain, based on limitation of plantar flexion.  However, he opined that he was unable to connect the current right ankle strain to the right ankle sprain noted in service, given the lack of documented continuity of care or complaints.  

The Board has considered the Veteran's assertion that he has had right ankle pain continuing since June 1978.  He is competent to report such symptoms, see 38 C.F.R. § 3.159(a)(2), but the Board finds that his assertions are inconsistent with the contemporaneous medical evidence of record and, therefore, less than credible.  First, while he consistently sought medical treatment in-service for a number of minor complaints, he did not report any additional complaints of right ankle pain.  In June 1978, his right ankle was noted to be healing well, and on separation from service later that year he did not report any right ankle disability and was clinically evaluated as normal.  

Second, and more probative, the Veteran's testimony regarding his symptoms is less than credible.  Prior to filing his November 8, 2006, claim for compensation, the Veteran reported other disabilities but did not mention his right ankle.  September 2003 and February 2006 VA primary care intake records note the Veteran's complaints of back pain, leg pain, and hemorrhoids, but not ankle pain.  Furthermore, prior to operations in February, May, and September 2006, he reported hypertension and low back pain, but denied any additional musculoskeletal complaints.  The Veteran did not report right ankle pain until a November 13, 2006, pre-operative assertion of bilateral ankle pain.  

Consequently, the Board finds the Veteran's pre-November 8, 2006, medical history statements, made in conjunction with planned surgeries and initiation of primary care for all current disabilities (and in which he reported other physiological complaints, but not right ankle pain or trauma), are more credible than his November 8, 2006, and subsequent statements asserting a continuity of symptomatology since service.  The prior reports were made in the context of seeking medical care; the subsequent statements were made following a request for compensation benefits, and are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  There is no evidence of record, other than the Veteran's less-than-credible (and, thus, not probative) testimony, supporting the Veteran's claim of continuity of symptomatology or that otherwise suggests a nexus to service.  As the probative evidence of record weighs against a nexus to service, service connection for right ankle disability must be denied.

Low Back and Left Ankle Disabilities, Hypertension, and DM II

The Board acknowledges that the Veteran was treated postservice for a left ankle injury and has current diagnoses of arthritis in the lumbar spine, hypertension, and DM II.  Once a current disability has been diagnosed, the next question for consideration is whether there is evidence of incurrence or aggravation of a disease or injury in service or any other evidence linking the current disability to active service.

The Veteran's STRs are silent for any complaints of, or treatment for, a low back disability, a left ankle disability, hypertension or DM II.

In his November 2006 claim, the Veteran stated that he injured his back unloading heavy boxes while stationed in Germany and now has arthritis.  However, the first mention in the record of back pain is an April 1995 VA ER treatment record noting his complaints of back pain persisting since a December 1994 back injury, well outside the range for presumptive service connection.  During the May 2013 VA examination, the Veteran could not identify any specific back trauma and reported that he could not remember when his back pain started.  Additionally, in a June 2003 VA treatment report he denied any complaints of back pain, and in September 2003 he reported a nine-year history of chronic back pain.  While the Veteran is competent to report symptoms that he experiences, the Board finds that the record evidence as to symptom onset and continuity of symptomatology - to include the Veteran's own assertions - is contradictory and, thus, lacks credibility.  

Also weighing against the claim for low back disability is the May 2013 VA examiner's opinion that the Veteran's low back arthritis was not caused by or the result of his active service because the medical records reflect that his back was injured in 1994 (over 15 years following separation from service) and that no documented injuries or treatment were noted prior.  The examiner also questioned the Veteran's credibility, noting that the Veteran demonstrated more range of motion during the rest of the exam (sitting down at a 90 degree angle without difficulty) than was demonstrated during range of motion testing.  As the only evidence to support the claim is the Veteran's incredible testimony, service connection for low back disability is not warranted. 

In his November 2006 claim, the Veteran also asserted that his left ankle pain beginning in service.  However, the first mention in the record of left ankle pain is in March 1997 VA ER treatment records noting treatment for left ankle pain caused by the trauma of falling in a hole; this complaint of pain is well outside the range for presumptive service connection and attributed, at the time medical care was sought, to a postservice injury.  Furthermore, the Veteran denied any ankle pain during February, May, and September 2006 pre-operative examinations; which weighs against a finding of any continuity of symptomatology.  

While the Veteran is competent to report symptoms that he experiences, the Board finds that the record evidence as to symptom onset - to include the Veteran's own assertions - is contradictory and, thus, lacks credibility.  Radiographic evidence indicates that the he does have a small heel spur on his left ankle, but there is no competent medical or credible lay evidence associating a heel spur with his active service.  As the only evidence to support the claim is the Veteran's incredible testimony, service connection for left ankle disability is not warranted. 

With respect to hypertension or DM II, there is no indication in the record, to include the Veteran's own lay statements, that his hypertension or DM II were incurred in, or otherwise related to, service.  

The Veteran's blood pressure was normal on separation from service.  In his November 2006 claim, he noted onset dates in service for hepatitis B, ankle, and back disabilities, but did not note any onset date for hypertension.  The first mention of elevated blood pressure in the record is an April 1995 VA ER treatment record, over 15 years after separation from service; thus, he is not entitled to service connection on a presumptive basis as a chronic condition.  The Veteran has not asserted that his hypertension began in service or provided any theory to support his claim for service connection.  As there is simply no evidence of record suggesting that his hypertension is in any way related to service, service connection must be denied.

Likewise, DM II was not diagnosed until June 2007, nearly 30 years after separation from service.  This is well outside the one year presumptive period for a chronic condition, and the Veteran has provided no evidence, to include lay assertions, to support his claim for service connection.  He also denied any exposure to herbicides.  Thus, there is no evidence that his DM II is in any way related to service, and the claim must be denied.

Complications from DM II

The Veteran has asserted a claim of service connection for complications from DM II.  As service connection for DM II is denied, service connection for any disabilities secondary to DM II must also be denied.  The Board has considered whether any of the enumerated complications (visual, neurological, cardiovascular, and renal issues) may warrant service connection on a direct basis, but there is no evidence in the record that those conditions were incurred in, or are otherwise related to, service, and service connection is not warranted. 


ORDER 

Entitlement to service connection for hepatitis C, right ankle disability, left ankle disability, low back disability, hypertension, DM II, and complications of DM II is not warranted.  To this extent, the appeal is denied.


REMAND

The record indicates that the Veteran has been diagnosed with acquired psychiatric disabilities, to include PTSD, depression, anxiety disorder, NOS, and a mood disorder.  Further development is required to determine whether there is a nexus between these disabilities and his active service.

The Veteran asserts two in-service stressors that he believes caused his current psychiatric disabilities: a "blanket party" during basic training and a robbery at gunpoint.  "Evidence of behavior changes following the claimed assault is one type of relevant evidence" for corroborating an in-service personal assault.  While the Veteran had many accomplishments during his active service, it appears that his performance may have begun deteriorating prior to separation from service.  Most of his enlisted evaluation reports reflect similar evaluations from both rater and indorser, with total scores ranging from 115.5 to 121.  However, in his final enlisted evaluation report, covering October 1977 to November 1978, the indorser provided significantly lower scores than the rater, for a total score of 101.5, and did not provide any comments.  The Veteran refused to sign the form.  While his rating was still above average, this score is noticeably lower than that on prior ratings and may indicate a reduction in performance.  The Veteran also received two Article 15s during service, including one for fighting, and was treated for a human bite.

Additionally, the Board notes that the Veteran's performance in his Reserves and National Guard service, completed immediately after separation from active service, differs significantly from that documented during service.  Six months into his National Guard service, he was reduced in rank from SP4 to SP3, due to "inefficiency," described as a "lack of conduct and actions required and expected."  He was subsequently released from his Reserves assignment due to accumulating 10 unexcused absences from December 6, 1980, to July 19, 1981.  

While the Veteran has not provided the requested statement regarding the robbery stressor and stated that he did not report the "blanket party," the Board finds that the record suggests with an indication of some performance deterioration beginning in the month prior to discharge from active service and continuing after service, as noted in his Guard and Reserves records.  

Remand is required to ensure compliance with the Board's September 2012 remand instructions.  See Stegall and Dyment, supra.  The AOJ did not consider the Veteran's declining performance at the end of, and in the years immediately following, active service and whether that may be sufficient circumstantial evidence to support his claimed stressor of in-service personal assault.  Thus, remand is required for the AOJ to consider this matter in the first instance.  

Furthermore, the May 2013 VA examination report is inadequate.  First, the examiner's opinion is based on a lack of mental health treatment or symptoms during service and "outstanding performance evaluations."  The examiner did not consider whether the Veteran's later diagnosed psychiatric disabilities may be nonetheless related to service, see 38 C.F.R. § 3.303(d), nor did she address the relevance of the two Article 15s during service, a human bite injury, declining performance at the end of service, or a VA treatment record diagnosing PTSD based on the DSM-IV criteria.  While VA examiners do not have a duty to address all evidence in the record, this evidence appears to directly contradict the examiner's opinion that there were no symptoms exhibited during service and that his performance was uniformly outstanding.  Thus, the examination report does not appear to be based on the entire record.

Second, the examiner concluded that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria and that his symptoms were "sub-threshold."  However, in the portion of the examination report comparing the Veteran's symptoms against the DSM-IV, criteria A-F were marked as met, based on the "blanket party" stressor.  For criteria E and F, she marked that the PTSD symptoms from criteria B, C, and D caused "clinically significant distress or impairment in social, occupational, or other important areas of functioning" and that they had endured for more than one month; she did not check the boxes under both E and F that stated that the "Veteran does not meet full criteria for PTSD."  Psychological testing results also indicated that a diagnosis of PTSD was suggested.  The Board is unable to reconcile the VA examiner's findings that the DSM-IV criteria were met with the examiner's conclusion that the Veteran did not have a diagnosis of PTSD conforming to the DSM-IV criteria.  Remand for a new examination is required.

Accordingly, the case is REMANDED for the following action:



1.  The Veteran should be scheduled for a VA psychiatric examination by an examiner other than the one that conducted the May 2013 examination.  The AOJ should clearly inform the examiner of any corroborated stressor(s).  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  If indicated, psychological testing for PTSD should be conducted and the results compared to the DSM-IV criteria for a PTSD diagnosis.  

After reviewing the claims file and examining the Veteran, the examiner should respond to the following: 

(a)  Please clearly report any current acquired psychiatric disability diagnosed on examination.  Expressly indicate any diagnostic criteria for depression, PTSD, anxiety, or a mood disorder that are not met and reconcile all such findings with the treatment records diagnosing these disabilities.

(b)  As to each acquired psychiatric disability diagnosed on examination, is it at least as likely as not (a 50% or higher degree of probability) that the disability manifested during the Veteran's active duty service, including manifestation through behavioral changes, or is otherwise causally related to service.  Behavioral indicators to be considered include the Article 15s, decrease in evaluation report scores, and documented poor National Guard and Reserves service beginning within one year of separation from active service.

A rationale must be provided for all conclusions reached.

2.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


